PER CURIAM.
In this belated appeal, appellant seeks reversal of the trial court’s order denying appellant’s motion to suppress evidence obtained through the use of a confidential informant. Appellant argues that the State failed to establish the reliability of the informant. The record does not support this argument. Instead, the record establishes the informant’s reliability based on the reliable tips provided by the informant in the past, the details provided by the informant which indicated his personal knowledge of the situation, and the defendant’s activity observed by police which verified the informant’s tip. See State v. Butler, 655 So.2d 1123 (Fla.1995). Accordingly, we affirm the order denying the motion to suppress.
DELL, GUNTHER and SHAHOOD, JJ., concur.